Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 17, 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.

Restriction
4.	Applicant's election with traverse of Group 1 (claims 1-9) and election of SEQ ID NO: 1 as the species of the peptide in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to the Office to search all the claims.  This is not found persuasive because the inventions restricted are patentably distinct.  The search for each of the inventions is not co-extensive particularly with regard to the literature search.  Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the inventions in one application and the restriction for examination purposes as indicated in the previous office action is deemed proper.

The requirement is still deemed proper and is therefore made FINAL. Claims 10-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species, SEQ ID NO: 1, and this appears to be free of prior art. A search was extended and prior art was found. Claims 4-5 are withdrawn from further consideration as being drawn to nonelected species. Claims 1-3 and 6-9 are examined on the merits in this office action.


Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claim 3 is objected to for the following: Claim 3 appears to have a spelling error. Claim 3 recites, “…(SEQ ID NO: 57) of LLFFLGTISLSLCQDDQERC (SEQ ID NO: 65).” The term “of” should be corrected to “or”. Additionally, to be consistent, the spacing between SEQ ID NO: and 56 and SEQ ID NO: and 57, should be corrected to “SEQ ID NO: 56” and “SEQ ID NO: 57”. 




Rejections
35 U.S.C. 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al (US 2015/0056253, filed with IDS) in view of Smith et al (US Patent # 4966848) or Peers et al (US Patent # 5837218) or Smith et al (US Patent # 5223421).
10.	Bancel et al teach a peptide sequence comprising instant SEQ ID NO: 78 (see SEQ ID NO: 325, see residues 11-22, wherein X1 is Leu, X2 is Ser and X3 is Ser), meeting the limitation of instant claim 1, in part. Bancel et al teach anti-viral agents including oseltamivir (see paragraph [0122]), meeting the limitation of instant claim 7, in part. Bancel et al teach dosage forms for oral and parenteral administrations, that include adjuvants, such as wetting agents, emulsifying and suspending agents, sweetening, favoring, and/or perfume agents (see paragraph [0151]). Bancel et al teach that composition are in the forms of capsules, tablets and pills, and the dosage form may comprise buffering agents (see paragraph [0155]), meeting the limitation of instant claims 8-9, in part. Bancel et al teach that pharmaceutically acceptable excipients include buffering agents (see paragraph [0142])…buffering agents include, but are not limited to citrate buffer solution, acetate buffer solution, phosphate buffer solutions…(see paragraph [0148]), meeting the limitation of instant claim 9, in part.
Instant claim 1 recites the transitional term, “comprising”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which
means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
The difference between the reference and the instant claims is that the reference does not teach wherein the polypeptide is acetylated or amidated.
11.	However, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
12.	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater stability, particularly for in vivo use. Such modifications include the action of protecting groups such as the protecting groups used conventionally in the art of organic synthesis. Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl…A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
13.	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
14.	Therefore, it would have been obvious to one of ordinary skill in the art to have N-acetylated and C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. One would have been motivated to acetylate the N-terminus and make an ester modification of the C-terminus, in order to mimic ‘the most common chemical modification’ of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (see Peers, supra) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art (Peers and Smith, supra).

15.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Reshmy et al (The Journal of Peptide Science, 2011, 17: 342-347, filed with IDS) in view of Smith et al (US Patent # 4966848) or Peers et al (US Patent # 5837218) or Smith et al (US Patent # 5223421).
16.	Reshmy et al teach a protein comprising 100% sequence identity to instant SEQ ID NO: 57 (see Figure 1, Brevinin-2TEa sequence, residues 7-23; Figure 3, third protein sequence, Brevinin-2TEa), meeting the limitation of instant claims 1-2, in part. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which
means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
The difference between the reference and the instant claims is that the reference does not teach wherein the polypeptide is acetylated or amidated.
17.	However, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
18.	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater stability, particularly for in vivo use. Such modifications include the action of protecting groups such as the protecting groups used conventionally in the art of organic synthesis. Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl…A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
19.	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
20.	Therefore, it would have been obvious to one of ordinary skill in the art to have N-acetylated and C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. One would have been motivated to acetylate the N-terminus and make an ester modification of the C-terminus, in order to mimic ‘the most common chemical modification’ of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (see Peers, supra) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art (Peers and Smith, supra).
 

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654